
	
		II
		110th CONGRESS
		1st Session
		S. 639
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish digital and wireless networks to advance
		  online higher education opportunities for minority students. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the ED 1.0
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Access to
			 technology can improve grade and test averages, graduation rates, and retention
			 rates, in addition to increasing the number of graduates in science and
			 technology disciplines.
			(2)Minority-serving
			 institutions historically have an important role in reaching an underserved
			 population, and minority-serving institutions in economically disadvantaged
			 areas face particular hardships in acquiring funds to sustain and expand their
			 technological resources.
			(3)Low-income areas
			 are technologically underserved.
			(4)Congress and the
			 technological community should do all they can to find new and creative ways to
			 bridge the current technology gap.
			3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the National Telecommunications and Information
			 Administration.
			(2)Eligible
			 educational institutionThe
			 term eligible educational institution means an institution that
			 is—
				(A)a historically
			 Black college or university;
				(B)a
			 Hispanic-serving institution as that term is defined in section 502(a)(5) of
			 the Higher Education Act of 1965 (20 U.S.C. 1101a(a)(5));
				(C)a tribally
			 controlled college or university as that term is defined in section 2(a)(4) of
			 the Tribally Controlled College or University Assistance Act of 1978 (25 U.S.C.
			 1801(a)(4));
				(D)an Alaska
			 Native-serving institution as that term is defined in section 317(b)(2) of the
			 Higher Education Act of 1965 (20 U.S.C. 1059d(b)(2)); or
				(E)a Native
			 Hawaiian-serving institution as that term is defined in section 317(b)(4) of
			 the Higher Education Act of 1965 (20 U.S.C. 1059d(b)(4)).
				(3)Historically
			 Black college or universityThe term historically Black
			 college or university means a part B institution as that term is defined
			 in section 322(2) of the Higher Education Act of 1965 (20 U.S.C.
			 1061(2)).
			4.Minority online
			 degree pilot program
			(a)Pilot program
			 established
				(1)In
			 generalThere is established within the National
			 Telecommunications and Information Administration a pilot program under which
			 the Administrator shall award 4 grants to eligible educational institutions to
			 enable the eligible educational institutions to develop digital and wireless
			 networks for online educational programs of study within the eligible
			 educational institutions.
				(2)Grant number,
			 duration, and amount
					(A)NumberThe
			 Administrator shall award a total of 4 grants under this section.
					(B)DurationEach
			 grant under this section shall be awarded for a period of 6 years.
					(C)Annual grant
			 payment amountsThe Administrator shall make grant payments under
			 this section in the amount of—
						(i)$1,000,000 for
			 the first fiscal year of a grant awarded under this section;
						(ii)$600,000 for
			 each of the second through fifth such fiscal years; and
						(iii)$100,000 for
			 the sixth such fiscal year.
						(b)Priority
				(1)In
			 generalIn awarding grants under this section the Administrator
			 shall give priority to an eligible educational institution that, according to
			 the most recent data available (including data available from the Bureau of the
			 Census), serves a county—
					(A)in which 50
			 percent of the residents of the county are members of a racial or ethnic
			 minority;
					(B)in which less
			 than 18 percent of the residents of the county have obtained a baccalaureate
			 degree or a higher education;
					(C)that has an
			 unemployment rate of 7 percent or greater;
					(D)in which 19
			 percent or more of the residents of the county live in poverty;
					(E)that has a
			 negative population growth rate; or
					(F)that has a median
			 family income of $32,000.
					(2)Highest
			 priorityIn awarding grants under this section the Administrator
			 shall give the highest priority to an eligible educational institution that
			 meets the greatest number of requirements described in subparagraphs (A)
			 through (F) of paragraph (1).
				(c)Use of
			 fundsAn eligible educational institution receiving a grant under
			 this section may use the grant funds—
				(1)to acquire
			 equipment, instrumentation, networking capability, hardware, software, digital
			 network technology, wireless technology, or wireless infrastructure;
				(2)to develop and
			 provide educational services, including faculty development; or
				(3)to develop
			 strategic plans for information technology investments.
				(d)Matching Not
			 requiredThe Administrator shall not require an eligible
			 educational institution to provide matching funds for a grant awarded under
			 this section.
			(e)ReportNot
			 later than November 1 of each year, the Administrator shall submit to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives, a report
			 evaluating the progress, during the preceding fiscal year, of the pilot program
			 assisted under this section.
			(f)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized to be appropriated to carry out this
			 section—
					(A)$4,500,000 for
			 fiscal year 2008;
					(B)$2,400,000 for
			 each of the fiscal years 2009 through 2012; and
					(C)$500,000 for
			 fiscal year 2013.
					(2)AvailabilityFunds
			 appropriated under paragraph (1) shall remain available until expended.
				(g)Limitation on
			 use of other fundsThe Administrator shall carry out this section
			 only with amounts appropriated in advance specifically to carry out this
			 section.
			
